Exhibit 10.2

 
RETIREMENT AGREEMENT
 
This Retirement Agreement (the “Agreement”) dated May 29, 2012 confirms the
following understandings and agreements between Volt Information Sciences, Inc.,
including its subsidiaries and affiliates (hereinafter collectively called the
“Company”), and Howard B. Weinreich (“Employee”) with respect to Employee’s
retirement from the Company.
 
1.           Retirement Date.  Employee acknowledges that he retired from
employment with the Company effective May 11, 2012 (the “Retirement
Date”).  Employee further acknowledges that officials of the Company have
explained to Employee that Employee will receive payment of regular base salary
through payroll period in which the Retirement Date occurs and accrued vacation,
whether or not Employee signs this Agreement.  On the Retirement Date, Employee
also shall resign from all officer or director positions with the Company and
its benefit plans, and this Agreement shall evidence such resignation for all
purposes.
 
2.           Retirement Benefit.  Provided that Employee signs this Agreement,
does not revoke the Agreement and abides by its terms, and in return for
Employee’s promises in this Agreement, then in addition to the payments referred
to in paragraph 1, the Company agrees to pay Employee the gross amount of
$344,160.13, which represents one year of pay at Employee’s current annual
salary, less applicable statutory tax withholdings or other deductions as
required by law or authorized by Employee (the “Retirement Benefit”).  The
Company will pay Employee the Retirement Benefit as follows:


(a)           $114,720.04, less withholdings and deductions, in a lump sum on
the next regular payroll date of the Company following the expiration of the
seven (7) day revocation period provided for in paragraph 12; and


(b)           $229,440.09, less withholdings and deductions, at Employee’s
current weekly pay rate on a weekly basis on dates which coincide with the
Company’s payroll dates, beginning on the next regular payroll date of the
Company following the expiration of the seven (7) day revocation period provided
for in paragraph 12.


Employee agrees and acknowledges that the Retirement Benefit is above and beyond
anything to which Employee is otherwise entitled to and is payable to Employee
only in exchange for execution of this Agreement.


3.           (a)  General Release.  For and in consideration for the Retirement
Benefit, and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, on behalf of Employee and Employee’s heirs,
family members, executors, administrators, successors and assigns, Employee
hereby fully and forever releases and discharges the Company (which for purposes
of such waiver, release and discharge is deemed to include its present and
former parents, subsidiaries, and affiliates and their respective officers,
directors, employees, agents, shareholders, representatives, divisions,
partners, predecessors and successors and assigns) from any and all liability
for any claim, duty, debt, obligation, cause of action or damages (collectively
“claims”), whether presently known or unknown, suspected or unsuspected, that
Employee may possess arising from any omission, act or fact that has occurred
 
 
 
 

--------------------------------------------------------------------------------

 
 
 up to and including the date Employee signs this Agreement.  Such released
claims include, but are not limited to:
 
(i) any claims for wages, separation pay, severance pay, bonuses, commissions,
accrued vacation, personal days, holidays, vested and unvested stock options,
automobile lease payments, attorneys fees, costs or expenses;
 
(ii) any other claims arising out of Employee’s employment with the Company or
the termination thereof;
 
(iii) any claims arising under the common law including, without limitation, all
claims pursuant to public policy, tort law or the implied covenant of good faith
and dealing;
 
(iv) all claims arising under any agreement, contract (express or implied),
understanding or promise (whether oral or written) between Employee and the
Company;
 
(v) any claims arising under any federal, state or local constitution, statute,
regulation or ordinance to the extent such claims may be validly waived,
including, without limitation, Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, the Age Discrimination in Employment Act
of 1967, as amended, the Americans with Disabilities Act of 1990, the Equal Pay
Act, as amended, the Family and Medical Leave Act of 1993, as amended; the
Worker Adjustment and Retraining Notification Act; and/or any state equivalent
of these identified federal statutes; any claims under N.Y. EXEC. LAW § 290 et
seq. (prohibiting discrimination based on age (18+), race, creed, color,
national origin (including ancestry), sexual orientation (actual or perceived),
military status, sex, pregnancy, disability, predisposing genetic
characteristics, marital status, arrest or conviction, and genetic information
or testing); any claims under the New York City Administrative Code; and
 
(vi) any claim for any other loss or damage;
 
but excluding payment of regular base salary through the Retirement Date and
accrued vacation as referenced in paragraph 1, the Retirement Benefit, rights
under COBRA, rights to the vested portion of any 401(k) or other retirement
plan, retention of the personal computer and automobile currently assigned to
him as referenced in paragraph 6, and any other rights or claims that arise
after the execution of this Agreement.
 
(b)   Exclusion from Release.  The foregoing notwithstanding, Employee does not
release any rights under Article 6 of the By-laws of the Company, the Expense
Reimbursement Agreement between the Company and Employee dated January 17, 2012
(the “Expense Reimbursement Agreement”), and the Indemnification Agreement
between the Company and Employee dated as of January 9, 2007 (the
“Indemnification Agreement”), and both parties shall continue to be subject to
the provisions thereof.
 
4.           Acknowledgements.  Employee acknowledges that the benefits provided
to Employee under this Agreement exceed any payment, benefit and/or other thing
of value to
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
which Employee might otherwise be entitled pursuant to any policy, plan or
procedure of the Company or pursuant to any prior agreement or contract with the
Company. Employee specifically acknowledges that among the rights and claims
against the Company that Employee is waiving are all of his rights and claims
under the Age Discrimination in Employment Act of 1967, as amended (the “ADEA”)
and any rights under the New York City Human Rights Law (New York City ADM. Code
§ 8-101, et.seq.  Employee further acknowledges, however, that the decision
regarding his retirement was made prior to the signing of this Agreement, and
that Employee is specifically signing this Agreement to release any and all
claims Employee may have in connection with his employment and the termination
of his employment.  Employee represents and warrants that Employee is not aware
of any claims that he may have under the Family and Medical Leave Act.


5.           Covenant not to Sue.  Employee represents that he has not initiated
or permitted to be initiated any lawsuits, arbitration proceedings or
administrative proceedings against the Company, and Employee agrees that
Employee will not do so in the future with respect to the subject matter of and
claims released pursuant to this Agreement, except as may be necessary to
enforce the Agreement or obtain the benefits described in or granted by the
Agreement.  Employee understands, however, that this Agreement may not affect
the responsibility of the Equal Employment Opportunity Commission (the
“Commission”) to enforce the ADEA, the right of an employee to file a charge or
participate in the Commission’s proceedings under the ADEA, or Employee’s right
to challenge the knowing and voluntary nature of the Agreement under the ADEA.
 
Nothing in this Agreement shall be construed to prohibit Employee from filing a
charge with or participating in any investigation or proceeding conducted by the
Commission or a comparable state or local agency.  Notwithstanding the
foregoing, Employee agrees to waive his right to recover monetary damages in any
charge, complaint, or lawsuit filed by Employee or by anyone else on his behalf.
 
6.           Other Agreements.  The Company and Employee have agreed that
Employee may retain at no cost the personal computer and automobile currently
assigned to him, with such items valued for tax and other purposes at the fair
market value thereof as of the Retirement Date.
 
7.           Non-Disparagement.  Employee further agrees that Employee will not,
at any time, orally or in writing, disparage, denigrate or defame the Company,
or any parent, subsidiary or affiliate of the Company, their respective
products, services or business conduct, or otherwise impugn the reputation of
the Company, or any parent, subsidiary or affiliate of the Company, or that of
any of their respective directors, officers, agents, employees, shareholders,
representatives, divisions, partners, predecessors or successors or
representatives.  The restriction contained in this paragraph 7 shall not apply
to any communications with any government agency or regulatory body or
statements made under oath.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
8.           Confidentiality; Return of Company Property.  Employee recognizes
and acknowledges that the Company has expended considerable resources in the
acquisition, development and accumulation of confidential information, trade
secrets and proprietary information concerning its business
operations.  Employee further recognizes and acknowledges that by reason of
Employee’s employment with the Company Employee was in a confidential
relationship with the Company and had access to its confidential information,
trade secrets and proprietary information.  Accordingly, Employee agrees as
follows:
 
(a) Employee agrees that Employee will not use or disclose to any third party,
in any manner whatsoever, whether created by Employee or obtained from the
Company (or any parent, partner, subsidiary or affiliate thereof) or third
parties, any confidential information or proprietary information relating to
Employee’s employment with the Company, the operations of the Company or any
parent, subsidiary or affiliate thereof (including, without limitation,
marketing and sales plans, financial data and reports, technical data, software,
inventions, developments, discoveries, business plans and employee information),
or confidential information pertaining to any business relationships of the
Company (or any subsidiary or affiliate thereof).
 
If Employee is requested or compelled to disclose confidential information by
any court or government agency, Employee will promptly notify the Company of the
request or compulsion, so that the Company may seek a protective order or other
appropriate remedy, or waive applicable protections.  If, in the absence of a
protective order or other remedy, or the receipt of a waiver by the Company,
Employee is required to disclose confidential information by an order of a court
or agency of competent jurisdiction, Employee may disclose only that portion of
the confidential information Employee is required to disclose.  Notwithstanding
the foregoing, nothing in this Agreement limits Employee’s truthful
participation or cooperation with a court or regulatory agency of competent
jurisdiction.
 
(b) To the extent Employee has not already done so, and except as may be
otherwise provided in this Agreement (including in paragraph 6), Employee agrees
that he will immediately return to the Company (i) all property of the Company
(or any parent, subsidiary or affiliate thereof) in Employee’s possession or
under Employee’s control, including, without limitation, computer hardware and
software, computer data files (whether in tape or diskette form), cellular
telephones, Company leased automobiles, entry cards, identification badges,
keys, customer lists and computer system access codes, and (ii) all
merchandising programs, memoranda, notes, plans, records, reports, financial
statements, employee files, prospective employee resumes, correspondence (both
intra-company and with outside parties) and other documents and data (and all
copies thereof) relating to the business of the Company (or any parent, partner,
subsidiary or affiliate thereof), whether created by Employee or obtained from
the Company (or any subsidiary or affiliate thereof) or third parties, which
Employee has in his possession or under his control.
 
(c) To the extent Employee has not already done so, Employee hereby assigns all
right, title and interest in and to any inventions, products, discoveries,
improvements,
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
processes, manufacturing, marketing and services methods or techniques,
formulae, designs, styles, specifications, data bases, computer programs
(whether in source code or object code), know-how, strategies and data, whether
or not patentable or registrable under patent, trademark, copyright or similar
statutes, made, developed or created by Employee (whether at the request or
suggestion of the Company, any of its affiliates, or otherwise, whether alone or
in conjunction with others, and whether during regular hours of work or
otherwise) during the period of Employee’s engagement by the Company, which
pertains to the actual or contemplated business, products, intellectual property
or processes of the Company or any of its affiliates (collectively hereinafter
referred to as “Developments”).  Employee agrees the Company owns and shall own
all right, title and interest to the Developments and that such Developments
shall be considered “works made for hire” under US Copyright Law.  If any of the
Developments are held for any reason not to be “works made for hire” for the
Company or if ownership of all right, title and interest in and to the
Developments has not vested exclusively and immediately in the Company upon
creation, the Employee irrevocably assigns, without further consideration, all
right, title and interest in and to the Developments to the Company including
any and all moral rights in the Developments recognized by applicable law.  The
Employee irrevocably agrees to execute any document requested by the Company or
its affiliates to give effect to this paragraph such as assignment of invention
or other general assignments of intellectual property rights, without additional
compensation thereof.
 
(d) Employee agrees to keep all of the Company’s trade secrets confidential for
so long as they continue to constitute a trade secret under applicable law.
 
9.           Company Assistance.  Employee agrees to be reasonably available
upon the Company’s request to provide reasonable assistance with respect to any
matter in which Employee may be a fact witness due to his employment with the
Company.  Such cooperation and assistance by Employee will include, without
limitation, availability to answer questions from Company employees and
attorneys, availability to provide deposition testimony, and voluntary
attendance at trial if called as a witness.  Whenever possible, such cooperation
and assistance by Employee will be provided at times which are mutually
convenient to Employee and the Company, and the Company will use all reasonable
efforts to avoid a conflict with Employee’s work schedule and business
obligations.  In connection with the cooperation and assistance rendered by
Employee hereunder, the Company will reimburse Employee’s reasonable and
approved out-of-pocket expenses upon the presentation of appropriate
documentation with respect thereto.
 
Without by implication limiting the foregoing, Employee agrees to fully
cooperate with both the Company and the Securities and Exchange Commission in
connection with any investigation of the Company by the Commission or its staff.
 
10.           Enforcement.  Employee acknowledges that Employee’s obligations
set forth in this Agreement are reasonable and necessary for the protection of
the Company and that the Company may be irrevocably damaged if such obligations
are not specifically enforced.  Accordingly, Employee agrees that, in addition
to any other relief to which the Company may be
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
entitled in the form of actual or punitive damages, the Company shall be
entitled to seek and obtain injunctive relief (without the necessity of posting
bond) from a court of competent jurisdiction for the purpose of restraining
Employee from any actual or threatened breach of such obligations.
 
11.           Nature of Agreement.  Employee understands and agrees that this
Agreement is a retirement agreement and does not constitute an admission of
liability or wrongdoing on the part of the Company.
 
12.           Time to Consider; Revocation; Effective Date.  Although Employee
may sign this Agreement as soon as he wishes, Employee may take up to 21 days to
decide whether to sign it.  Employee’s decision to sign this Agreement and
accept its terms is revocable at Employee’s option within seven (7) days after
Employee has signed it.  Any revocation of this Agreement must be in writing and
submitted to Louise Ross, Volt Information Sciences, Inc., 1065 Avenue of the
Americas, New York, New York 10018.  None of the Company’s obligations hereunder
become effective until Employee has signed the Agreement and the seven (7) day
revocation period has passed.
 
13.           Miscellaneous.


(a) This Agreement shall be binding upon the parties and may not be modified in
any manner, except by a writing of concurrent or subsequent date signed by duly
authorized representatives of the parties.  This Agreement is binding upon and
shall inure to the benefit of the parties and their respective agents, assigns,
heirs, executors, successors and administrators.


(b) In the event that one or more of the provisions of this Agreement is held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions will not in any way be affected or impaired
thereby.  Moreover, if one or more of the provisions contained in this Agreement
is held to be excessively broad as to duration, scope, activity or subject, such
provisions will be construed by limiting and reducing them so as to be
enforceable to the maximum extent compatible with applicable law.


(c) This Agreement shall be interpreted and construed by the laws of the State
of New York, except for any laws which would require the application of the
substantive law of another jurisdiction.


(d) Waiver by either party of a breach of any provision of this Agreement by the
other shall not operate as a waiver of any other or subsequent breach by such
other party.


(e) The terms contained in this Agreement constitute the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior negotiations, representations or agreements relating thereto, whether
written or oral, with the exception of the Expense Reimbursement Agreement, the
Indemnification Agreement, the Consulting Agreement between the Company and
Employee dated May 29, 2012, and any nonsolicitation, nonservicing,
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 noncompetition, invention assignment or work-for hire agreements between the
Employee and the Company, all of which are hereby expressly confirmed and
ratified.  Employee represents that in signing this Agreement, Employee has not
relied upon any promise, representation or statement not set forth herein.


14.           Disputes.  Any dispute, controversy or claim arising out of or
related in any way to this Agreement shall be resolved by final and binding
arbitration, pursuant to the Federal Arbitration Act in accordance with the
applicable rules of the American Arbitration Association in the state of New
York.  There shall be one arbitrator.  The arbitrator shall be entitled to award
reasonable attorney’s fees and costs to the prevailing party.  The award shall
be in writing, signed by the arbitrator, and shall provide the reasons for the
award.  Judgment upon the arbitrator’s award may be filed in and enforced by any
state or federal court in New York County, New York.  Notwithstanding the
foregoing, nothing herein shall prevent the Company from obtaining injunctive
relief in court for a violation by Employee or the confidentiality or other
obligations of Employee hereunder.


15.           Voluntary Assent.  By signing below, Employee acknowledges and
represents that he has read this Agreement, that Employee understands its
meaning and content, that he has been afforded a sufficient opportunity to
consider the Agreement, that Employee has been advised to consult with an
attorney concerning the Agreement, that Employee freely and voluntarily assents
to all of the terms and conditions hereof, and that Employee has signed the
Agreement as his own free and voluntary act.  Employee further acknowledges that
the Retirement Benefit shall also constitute good and sufficient consideration
for all of Employee’s agreements, undertakings and releases hereunder.

                                                                                   
 

 AGREED TO AND ACCEPTED:     Volt Information Sciences, Inc.             /s/
Howard B. Weinreich    /s/ Louise Ross  Howard B. Weinreich     By Louise Ross,
Vice President Human Resources             May 29, 2012    5-30-2012  Date  
Date                  


 
- 7 -
 

--------------------------------------------------------------------------------